EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with undersigned attorney Peter Firey, on 04/02/2021.
Amending the set of claims as follows: 

	1. (Currently Amended) A method of operating a resistive memory device comprising a memory cell comprising a memory element programmable to a plurality of resistance states, the method comprising:
	applying a write pulse to the memory cell such that the memory cell is changed to a target resistance state; and
	applying a post-write pulse to the memory cell to increase a resistance of the memory cell that is in the target resistance state, the post-write pulse being a single pulse having at least n stepped-up voltage levels, n being an integer equal to or more than 2, each of the at least n stepped-up voltage levels having a time period smaller than the write pulse, 
wherein the applying the write pulse to the memory cell and the applying the post-write pulse to the memory cell are performed based on a write control signal and an input data to be written to the memory cell by an latch circuit, and
wherein the at least n stepped-up voltage levels have different time periods.



	3. (Currently Amended) The method of claim 2, wherein the applying of the post-write pulse to the memory cell comprises increasing each of the at least n stepped-up voltage levels of the post-write pulse with a certain amplitude.

	4. (Currently Amended) The method of claim 3, wherein a first stepped-up voltage level of the at least n stepped-up voltage levels of the post-write pulse is set to be lower than a minimum threshold voltage level of the target resistance state due to the write pulse.

	5. (Currently Amended) The method of claim 3, wherein an n-th stepped-up voltage level of the at least n stepped-up voltage levels of the post-write pulse is set to be lower than a minimum threshold voltage level of the target resistance state that is changed by an (n-1)-th stepped-up voltage level of the post-write pulse.

	6. (Currently Amended) The method of claim 3, wherein increased amplitudes of the at least n stepped-up voltage levels are set to be equal to each other.
	
	7. (Currently Amended) The method of claim 3, wherein increased amplitudes of the at least n stepped-up voltage levels are set to be different from each other.

stepped-up voltage levels are set to gradually increase.

	9-10. (Cancelled) 

	11. (Original) The method of claim 1, wherein the memory cells comprise:
	a first electrode and a second electrode spaced apart from each other;
	a selection element located closer to the second electrode than to the first electrode between the first electrode and the second electrode, the selection element comprising a chalcogenide switching material; and
	a variable resistive element comprising a phase-change material between the first electrode and the selection element.

	12. (Currently Amended) A method of operating a resistive memory device comprising a memory cell comprising a memory element programmable to a plurality of resistance states, the method comprising:
	applying a write pulse to the memory cells such that the memory cell is changed to a target resistance state; and
	applying at least n post-write stepped-up pulses to the memory cells to increase a resistance of the memory cell that is in the target resistance state, n being an integer equal to or more than 2, each of the at least n post-write stepped-up pulses having a time period smaller than the write pulse,
 stepped-up pulses to the memory cell are performed based on a write control signal and an input data to be written to the memory cell by an latch circuit, and
	wherein the at least n post-write stepped-up pulses have different time periods.

	13. (Original) The method of claim 12, wherein the target resistance state is a resistive state having a relatively high resistance level from among 2m resistance states to which the memory cell is programmed, m being a natural number.

	14. (Currently Amended) The method of claim 13, wherein the applying of the at least n post-write stepped-up pulses to the memory cell comprises increasing a voltage level of each of the at least n post-write stepped-up pulses with a certain amplitude.

	15. (Currently Amended) The method of claim 14, wherein a voltage level of a first post-write stepped-up pulse of the at least n post-write stepped-up pulses is set to be lower than a minimum threshold voltage level of the target resistance state due to the write pulse.

	16. (Currently Amended) The method of claim 15, wherein a voltage level of an n-th post-write stepped-up pulse of the at least n post-write stepped-up pulses is set to be lower than a minimum threshold voltage level of the target resistance state that is changed by a voltage level of an (n-1)-th post-write stepped-up pulse.

 stepped-up pulses increase with a same amplitude.

	18. (Currently Amended) The method of claim 14, wherein voltage levels of the at least n post-write stepped-up pulses increase with different amplitudes.

	19. (Currently Amended) The method of claim 18, wherein the voltage levels of the at least n post-write stepped-up pulses increase with gradually increased amplitudes.

	20. (Currently Amended) The method of claim 18, wherein the voltage levels of the at least n post-write stepped-up pulses increase with gradually reduced amplitudes.

	21. (Cancelled) 

	22. (Original) The method of claim 12, wherein the memory cells comprise:
	a first electrode and a second electrode spaced apart from each other;
	a selection element located closer to the second electrode than to the first electrode between the first electrode and the second electrode, the selection element comprising a chalcogenide switching material; and
	a variable resistive element between the first electrode and the selection element, the variable resistive element comprising a phase-change material.

	23. – 29. (Cancelled) 

Reasons for Allowance
Claims 1-8, 11-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitations, in combination with the remaining claimed limitations.
With respect to independent claim 1: the post-write pulse being a single pulse having at least n stepped-up voltage levels, n being an integer equal to or more than 2, each of the at least n stepped-up voltage levels having a time period smaller than the write pulse, wherein the at least n stepped-up voltage levels have different time periods.
With respect to independent claim 12: applying at least n post-write stepped-up pulses to the memory cells to increase a resistance of the memory cell that is in the target resistance state, n being an integer equal to or more than 2, each of the at least n post-write stepped-up pulses having a time period smaller than the write pulse, wherein the at least n post-write stepped-up pulses have different time periods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 3, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824